      Case 0:17-cv-60533-JEM Document 217-5 Entered on FLSD Docket 08/02/2019 Page 1 of 5


Yasmin Harris


From:                                Scott <aa737drvr@aol.com>
Sent:                                Friday, April 22, 2016 12:49 PM
To:                                  edb@medpsych.net
Cc:                                  drfonseca@medpsych.net; glenncaddy@gmail.com; wramlong@theamlongfirm.com
Subject:                             Re: Neuropsych Evaluation


Dr.   Bercaw


Per our conversation on 21 MAR, you advised me that you would not release any information without my specific
approval.
! am having a conflict with American Airlines that has required me to retain counsel and all communications with American
Airlines or the Federal Aviation Administration should go through my attorney, Mr. William Amlong, Esq cc line.

Mr Amlong has hired Dr Glenn Caddy to undertake a comprehensive examination of all of the matters dealing with my
case. I have authorized Dr. Caddy to both speak with you and obtain a copy of your report together with a copy of your
entire file in this matter. I have also requested Dr. Caddy to set up a time to speak with you telephonically and was
speaking with Dr. Caddy only a half hour ago. He advised he left a message with your company and would like for you to
call him to discuss all of your findings.

Dr. Caddy will arrange to pay you for your time in this matter. Please discuss your fee with him.

At the moment I am rescinding any authorization for you to send my records anywhere other than to Dr. Caddy,
specifically those authorizations entitled Federal Aviation Administration or Aviation Medical Examiner are at this time
rescinded.


v/r


Scott Patterson
704-231-0909



—Original Message—
From: Ed Bercaw <edb@medpsvch.net>
To: aa737drvr <aa737drvr@)aol.com>
Cc: Nathaly Fonseca, Psy.D. <drfonseca@medpsych.net>
Sent: Fri, Apr 22, 2016 11:38 am
Subject: Neuropsych Evaluation

Good Morning Mr. Patterson,

Sorry for the delay on this report. We did get the medical records this week and wrapped up the report
just today. A PDF is attached. I will be available to answer any questions you might have after reviewing
this. I received the authorization to send this to your attorney, which I can do after you have had a chance to
read this. Ultimately, the recommendation is that this should go to review by the FAA, who has a few "in
house" neuropsychologist consultants who render an opinion. They will have the data they need from us, but
we are willing to do any follow-up or additional testing that may be required later, which is sometimes the
case.



Thank you and best regards,

Ed Bercaw


                                  ATTACHMENT 5
                                                                                                                 Patterson00664
     Case 0:17-cv-60533-JEM Document 217-5 Entered on FLSD Docket 08/02/2019 Page 2 of 5



Edwin Bercaw, Ph.D.
Neuropsychologist
Comprehensive MedPsych Systems, Inc.
(941) 363-0878, ext 2101
(941) 363-0527 fax

Email Confidentiality Notice: This e-mail message (including any attachments) may be confidential and subject to protection under the law, including the Health Insurance
Portability and Accountability Act (HIPAA), the Electronic Communications Privacy Act, 18 U.S.C. Statute 2510-2521, and/or the Federal confidentiality rules (42CFR Part 2). This
e-mail, and any attachment, is intended solely for the individual or entity to whom it is addressed. If you are not the intended recipient, you are notified that any unauthorized
review, dissemination, use, disclosure, distribution, and/or copying of the message(s} is strictly prohibited and may subject you to criminal and/or civil penalties, if you received
this transmission in error, please contact the sender immediately by replying to this email and delete all received information (including attachments) from your computer
and/or portable electronic device.




                                                                                                                                                                     Patterson00665
      Case 0:17-cv-60533-JEM Document 217-5 Entered on FLSD Docket 08/02/2019 Page 3 of 5




—Original Message—
From: Scott <aa737drvr@aol.com>
To: glenncaddy <qlenncaddy(ajqmail.com>
Sent: Tue, Apr 26, 2016 10:52 pm
Subject: Re: Invoice

I just popped open the invoice, after reviewing the invoice I wasn't aware we were going to be running into this much
expense.

I have asked a couple times when the report was going to be complete and a couple more days was the answer. I feel I
have provided adequate information to complete an evaluation even putting it into copy so you could copy and paste.

I am genuinely concerned that American Airlines is going balk at your lack of HIMS certification. The FAA will also not
accept your report without HIMS certification. Trisha Kennedy asked this specific question the other day on the phone
before we disconnected.


Dr. Bercaw's report which is lacking and very weak needs to be re-done, but he is HIMS certified. I didn't compensate him
for a report and work to be done by a resident. Although we might succeed in Federal Court with the nature of your report
which is the goal.

I still haven't even gotten you to testify in court and I may not be reimbursed by American for this expense either.

I need to carefully evaluate the planned course of action here. Can you provide me a timeframe of what you need to
complete this report. I am limited by how much I can spend. I am going to have to to secure funds from my my mortgage
if this goes on much further.

v/r




                                                                                                                  Patterson00666
     Case 0:17-cv-60533-JEM Document 217-5 Entered on FLSD Docket 08/02/2019 Page 4 of 5
SP




   Original Message
From: Glenn Ross Caddy Ph.D. <qlenn.caddv@qmail.com>
To: Rodney Scott Patterson <aa737drvr@aol.com>
Sent: Tue, Apr 26, 2016 2:52 pm
Subject: Invoice




                                                                                 Patterson00667
    Case 0:17-cv-60533-JEM Document 217-5 Entered on FLSD Docket 08/02/2019 Page 5 of 5

Yasmin Harris


From:                                           Scott <aa737drvr@aol.com>
Sent:                                           Wednesday, April 27, 2016 12:33 AM
To:                                             wramlong@theamlongfirm.com; glenncaddy@gmail.com
Subject:                                        My concern


Bill/Dr. Caddy

Please find the copy and paste from the FAA regarding Neuropsychological Evaluations. Getting paid will be only one
facet keeping my medical is another area with the FAA.

I am deeply concerned that American's defense will be. Dr. Caddy is not HIMS trained and therefore is not qualified to
render an evaluation on this particular case.

I ^arp r-r\nf\ricxr\f *H^f V\r   CK^>r\r\\f hac rlnno coma /-iro^af \&tr\rlr   I \A/ru t\H nr\+ \»/ant frt caa ni ir cHr \ft/ifnac?c imno^rhorl Hw p

weekend class. I feel strongly that we need to include a HIMS trained neuro psychologist in our process.




THE NEUROPSYCHOLOGICAL EVALUATION



Who may perform a neuropsychological evaluation? Neuropsychological evaluations must be conducted by a
licensed clinical psychologist who is either board certified or board eligible in clinical neuropsychology. Board eligible
means that the clinical neuropsychologist has the education, training, and clinical practice experience that would
qualify him or her to sit for board certification with the American Board of Clinical Neuropsychology, the American
Board of Professional Neuropsychology, and/or the American Board of Pediatric Neuropsychology. The clinical
neuropsychologist also must have completed HIMS training.




                                                                                                                                               Patterson00668
